


Exhibit 10.1
TERMINATION OF
CHANGE OF CONTROL AGREEMENT




THIS AGREEMENT, made by and between NOBLE ENERGY, INC. (“Employer”), a Delaware
corporation, and DAVID L. STOVER (“Executive”),
WITNESSETH THAT:
WHEREAS, Employer and Executive entered into a Change of Control Agreement dated
July 27, 2004, as amended and restated effective January 1, 2008, and as
subsequently amended thereafter (the “Change of Control Agreement”); and
WHEREAS, Employer has established the Noble Energy, Inc. Change of Control
Severance Plan for Executives (the “Plan”) to provide for the payment of
severance benefits to eligible employees of Employer and its participating
affiliates upon certain terminations of employment following a change in the
control of Employer; and
WHEREAS, Executive presently is ineligible to participate in the Plan because
Executive is a party to the Change of Control Agreement; and
WHEREAS, Employer and Executive now desire to terminate the Change of Control
Agreement effective as of October 21, 2014 so that upon such termination
Executive will become a Covered Employee (within the meaning of the Plan) who is
eligible to participate in the Plan;
NOW, THEREFORE, in consideration of the premises, the parties hereto do hereby
agree and acknowledge as follows:
1.    Executive and Employer hereby agree that the Change of Control Agreement
is hereby terminated and canceled in its entirety effective as of October 21,
2014, and effective immediately upon such termination Executive will become a
Covered Employee (within the meaning of the Plan) who is eligible to participate
in the Plan in accordance with the terms and provisions of the Plan.
2.    Executive hereby acknowledges that Executive has received and reviewed a
copy of the Plan, and agrees to be bound by the terms and provisions of the
Plan.




















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed by the parties on this 21st
day of October, 2014.
        


EMPLOYER:


NOBLE ENERGY, INC.




By: /s/ A. Lee Robison            
A.
LEE ROBISON

Senior Vice President




EXECUTIVE:




/s/ David L. Stover                
DAVID L. STOVER
















    


 
      


